ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 9/21/2017, in pages 10-11, with respect to Claims 1 and 16 have been fully considered and are persuasive.  
Amendment to claim 11 overcomes 112(b) rejection.
Amendment to Claims 1 and 16 has overcomes 103 rejections. 
Cancellation of claims 12, 14 and 18 has been acknowledged.
Allowable Subject Matter
Claims 1-11, 13, 15-17 and 19 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “the beacon terminals store a plurality of predetermined signal patterns and are operable to generate a signal array in a constant cycle according to one signal pattern selected from the predetermined signal patterns, the signal array including two or more beacon signals each having a constant time length and two or more signal pause periods; the beacon terminals randomly select, in each cycle or in every some cycles, Page 2 of 11Application No.: 16/301988 Amendment Dated: October 19, 2021 Reply to Office Action of: August 19, 2021 one signal pattern from the predetermined signal patterns for use in a subsequent cycle or some subsequent cycles, and generate another signal array according to the signal pattern, which has been newly selected, in the subsequent cycle or some subsequent cycles; and the beacon terminals randomly vary a ratio of the two or more signal pause periods when the beacon terminals select the signal pattern in which the beacon signal and the signal pause period alternately appear”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-11, 13 and 15 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-11, 13 and 15 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 16, none of the prior art of record either taken alone or in combination discloses the claimed “generating another signal array according to the signal pattern, which has been newly selected, in the subsequent cycle or some subsequent cycles; and causing the plurality of beacon terminals to randomly vary a ratio of the two or more signal pause periods when the beacon terminals select the signal pattern in which the beacon signal and the signal pause period alternately appear”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 17 and 19 depends ultimately from allowable, independent claim 16, so each of dependent claims 17 and 19 is allowable for, at least, the reasons for which independent claim 16 is allowable. 

Akiko et al. (JP 2007004619, Espacenet translation ) which describes the work status management system…acquires the information of the detected personnel detected in the predetermined area and the information of the detection area and the detection date and time from the personnel detection device installed in the area at predetermined intervals (paragraph 5); the reading medium 25 is not limited to the medium itself such as a wireless IC tag, and for example, various terminals carried by the person for work or the like may be assumed (paragraph 29); reading target (work terminal, wireless IC tag 20, reading medium 25), that is, for each worker… detection area 7 where the worker is detected (paragraph 46); wireless IC tag carried by the personnel and information on the reading area and the reading date and time (paragraph 11), the terminal ID and the wireless IC tag 20 set in the work terminal 40…the read information such as the tag ID set in and the medium ID set (paragraph 45); personnel detection device 200 having a reading function of the reading medium 25, in each predetermined area 7 (paragraph 20); terminal base station 30 communicates with a work terminal carried by the worker 40 (paragraph 44); the system 100 recognizes that the position where the range of the distance centered on the arrangement position of the terminal base station 30 is the same for all of the terminal base stations 30 is the detection area 7 where the worker is detected (paragraph 46); each predetermined area 7 constituting the work area 5 and information on the detection area and the detection date and time at predetermined intervals (paragraph 20); in the system 100, the detection information acquisition unit 110 detects the reading 
Kenji (JP2010083674, Espacenet translation) which describes user carries the mobile computing device around the manufacturing environment, the beacons may broadcast identifying information to the mobile device (para 7); beacon 210 may be configured to broadcast a unique beacon ID which may be represented as a single field with a unique ID, or multiple fields that together define a unique ID for a given beacon 210 (paragraph 31); supervisor 116A may be in range of beacons 102A, 102B, 102C, 204A, 204B, 204C (the manager's own beacon), 204D, 122A, 308A, and 308A (paragraph 39).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648